ENGEL, Circuit Judge.
In Grubb v. W.A. Foote Memorial Hospital, Inc., 741 F.2d 1486 (6th Cir.1984), a majority of this panel, Judge Engel dissenting, directed the reversal of the judgment of the district court, 533 F.Supp. 671, insofar as it had found in favor of the plaintiff on his claim of racial discrimination and granted monetary and other relief therefrom. In all other respects the judgment was affirmed but the cause was directed to be remanded to the district court for the dismissal of the plaintiffs complaint. A timely motion for rehearing en banc was filed, and voting on the petition en banc was suspended when it appeared that the panel was reconsidering its original position.
Having now reconsidered its position in the light of the petition filed, a majority of the panel concludes that the issues with respect to Grubb’s claim of racial discrimination are primarily factual and that the determinations made by the trial judge finding that plaintiff had been discharged because of racial discrimination are not clearly erroneous. In view of the completeness of the statement of facts, which is already published, a majority of the court believes that they are sufficient to support such a finding. A majority of the court also concludes that the trial judge did not. err in fashioning appropriate relief. Accordingly, the original judgment of this court is vacated and the petition for rehearing is granted. Upon reconsideration, the judgment of the district court is Affirmed.